department of the treasury internal_revenue_service washington d c office of date chief_counsel number info release date index no conex-137169-02 cc psi b8 attention dear i am responding to your date inquiry on behalf of your constituent medium heavy duty truck used to tow a recreational vehicle is subject_to a percent federal excise_tax he believes the irs has recently taken the position that a i cannot comment on whether the vehicle excise_tax however i assure you the irs has not changed its position that tow vehicles tractors are subject_to a percent excise_tax described is subject_to federal the internal_revenue_code the code imposes a percent excise_tax on the first_retail_sale of tractors of the kind chiefly used for highway transportation with a trailer or semitrailer sec_4051 of the code if a vehicle is primarily designed to tow a vehicle such as a trailer or semitrailer it is a tractor sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of a tractor is a taxable vehicle regardless of whether the trailer or semitrailer it tows is used for recreational or commercial purposes i hope this information is helpful if you have any questions please contact me at or of my staff at sincerely william p o’shea acting associate chief_counsel passthroughs and special industries
